Exhibit 10.110

May 4, 2006

Via Facsimile

To each respective Purchaser in the

Path 1 Network Technologies Inc.

Series B 7% Convertible Preferred Stock

PIPES Offering of April/June 2005:

This letter is sent on behalf of Path 1 Network Technologies Inc. (“Path 1”) to
persons who purchased and continue to hold (the “Series B Purchasers”) Path 1’s
Series B 7% Convertible Preferred Stock (“Series B Preferred Stock”) in the
Series B Preferred Stock PIPES offering of April/June 2005.

On April 25, 2006, Path 1 entered into a transaction (the “Transaction”) with
Laurus Master Fund, Ltd. (“Laurus”), pursuant to which Path 1 issued to Laurus
(i) a Secured Non-Convertible Revolving Note in the principal amount of up to
$1,000,000 (the “Laurus Note”), and (ii) Warrants for the purchase of 662,251
shares of Common Stock (the “Laurus Warrants”). Any shares of Common Stock that
may in the future be issued by Path 1 to Laurus or Laurus’ assignees upon
exercise of the Laurus Warrants, together with the Laurus Note and the Laurus
Warrants, are collectively referred to herein as the “Laurus Securities”.

As you may know, as of April 22, 2006, Castle Creek Technology Partners LLC
(“CC”) entered into a Consent and Waiver agreement with Path 1 (the “Consent and
Waiver”, a copy of which is attached hereto as Exhibit A). In it, CC agreed,
among other things, to consent to and waive certain purported rights in
connection with the Transaction and to receive certain benefits in exchange.
Section 4 of the Consent and Waiver provides that each of the Series B
Purchasers (other than CC) is a direct and intended third-party beneficiary of
the Consent and Waiver and that each such Series B Purchaser is entitled, as a
third-party beneficiary and upon his delivery of written notice to Path 1
pursuant to the procedures described in this letter, to receive all of the same
benefits of CC under the Consent and Waiver, and in return, such Series B
Purchaser shall become subject to all of the same burdens as CC under the
Consent and Waiver.

If you follow such procedures, this letter will constitute a letter agreement
and memorialize the Series B Purchaser’s agreement to accept both the benefits
and the burdens of the Consent and Waiver as described above. In this
connection, each Series B Purchaser that countersigns and returns this letter
agreement to Path 1 as provided herein agrees as follows:

Such Series B Purchaser acknowledges receipt of a copy of the Consent and
Waiver, which copy is attached hereto as Exhibit A. Pursuant to Section 4 of the
Consent and Waiver, such Series B Purchaser hereby delivers written notice to
Path 1 that he (i) wishes to receive the same benefits as CC under the Consent
and Waiver, as if the references to CC in the Consent and Waiver were references
to such Series B Purchaser, and (ii) agrees to become subject to the same
burdens (including consents, waivers, renunciations, releases, covenants and
agreements) as CC as set forth in the Consent and Waiver, as if the references
to CC in the Consent and Waiver were references to such Series B Purchaser.



--------------------------------------------------------------------------------

In order to agree as set forth above, you must (i) countersign this letter
agreement on the signature page hereto, (ii) fax a copy of the complete,
executed letter agreement to my attention at 858-346-9016 by no later than 5
p.m. Pacific Time on May 14, 2006, and (iii) mail the original copy of the
complete, executed letter agreement to my attention at Path 1 Network
Technologies Inc., 6215 Ferris Square, Suite 140, San Diego, California 92121.
Any Series B Purchaser who does not so countersign and return this letter
agreement as described above (faxing by the time and date indicated above) will
not be able to obtain the benefits set forth in the Consent and Waiver.

Please note that even if you do not do so, your rights can nonetheless be
affected by waivers and consents given by CC in the Consent and Waiver in its
capacity as a majority holder of the Series B Preferred Stock and/or of the
Series B Preferred Stock and related warrants.

Express Reservation of Rights.

Nothing contained in the Consent and Waiver or in this letter agreement, express
or implied, shall constitute an admission or agreement by Path 1 that the
issuance of the Laurus Securities, and particularly the Laurus Note, in the
Transaction required the consent of Path 1’s outstanding Series B Preferred
Stock pursuant to Section 10(iii) of the Series B Preferred Stock’s certificate
of designations. Path 1 expressly reserves any and all rights relating to such
matters.

If you have any questions, please give me a call or call our lawyer Hayden
Trubitt (858-450-5754) or consult with your own independent counsel. As you
know, Hayden represents Path 1 and does not represent any of the Series B
Purchasers.

 

Very truly yours,

   

Tom Tullie

Chief Executive Officer

 

AGREED TO, AND CONSENT

AND WAIVER GRANTED:

   

Print Name of Purchaser

   

Signature

Distribution:

 

Name

  

Fax number

Steven R. Simpson

   813-933-9812

Robert R. Bears, Sr.

   727-372-1957

Robert R. Bears, Jr.

   727-372-1957

Christopher R. Cope, Trustee

   425-962-4749



--------------------------------------------------------------------------------

EXHIBIT A

Consent and Waiver

See attached.